
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3


PAYMENT OF THIS INSTRUMENT SHALL, TO THE EXTENT SET FORTH IN ANNEX II OF THE
SECOND LIEN TERM LOAN AGREEMENT DATED NOVEMBER 23, 2004 BY AND AMONG PETROHAWK
ENERGY CORPORATION, BNP PARIBAS, AS ADMINISTRATIVE AGENT AND THE TERM LENDERS
PARTIES THERETO, BE SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO THE PRIOR
PAYMENT IN FULL OF ALL SENIOR INDEBTEDNESS, THE PROVISIONS OF WHICH ANNEX II OF
SUCH SECOND LIEN TERM LOAN AGREEMENT BEING INCORPORATED HEREIN AND BY THIS
REFERENCE BEING MADE A PART HEREOF.


SECOND LIEN TERM LOAN AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT


made by

each of the Grantors (as defined herein)

in favor of


BNP PARIBAS,

as Administrative Agent


Dated as of November 23, 2004

--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I Definitions   1
 
Section 1.01
Definitions
 
1   Section 1.02 Other Definitional Provisions; References   2
ARTICLE II Guarantee
 
2
 
Section 2.01
Guarantee
 
2   Section 2.02 Payments   3
ARTICLE III Grant of Security Interest
 
3
 
Section 3.01
Grant of Security Interest
 
3   Section 3.02 Transfer of Pledged Securities   4   Section 3.03 Grantors
Remains Liable under Accounts, Chattel Paper and Payment Intangibles   4
ARTICLE IV Acknowledgments, Waivers and Consents
 
4
 
Section 4.01
Acknowledgments, Waivers and Consents
 
4   Section 4.02 No Subrogation, Contribution or Reimbursement   6
ARTICLE V Representations and Warranties
 
7
 
Section 5.01
Representations in Term Loan Agreement
 
7   Section 5.02 Benefit to the Guarantor   7   Section 5.03 Solvency   7  
Section 5.04 Title; No Other Liens   7   Section 5.05 Perfected First Priority
Liens   8   Section 5.06 Legal Name, Organizational Status, Chief Executive
Office   8   Section 5.07 Prior Names, Addresses, Locations of Tangible Assets  
8   Section 5.08 Pledged Securities   8   Section 5.09 Goods   8   Section 5.10
Instruments and Chattel Paper   8   Section 5.11 Truth of Information; Accounts
  8   Section 5.12 Governmental Obligors   9
ARTICLE VI Covenants
 
11
 
Section 6.01
Covenants in Term Loan Agreement
 
9   Section 6.02 Maintenance of Perfected Security Interest; Further
Documentation   9   Section 6.03 Maintenance of Records   10   Section 6.04
Right of Inspection   10   Section 6.05 Further Identification of Collateral  
10   Section 6.06 Changes in Locations, Name, etc.   10   Section 6.07
Compliance with Contractual Obligations   11   Section 6.08 Limitations on
Dispositions of Collateral   11   Section 6.09 Pledged Securities   11   Section
6.10 Limitations on Modifications, Waivers, Extensions of Agreements Giving Rise
to Accounts   12   Section 6.11 Analysis of Accounts, Etc   12   Section 6.12
Instruments and Tangible Chattel Paper   12   Section 6.13 Maintenance of
Equipment   12   Section 6.14 Commercial Tort Claims   13          


i

--------------------------------------------------------------------------------




ARTICLE VII Remedial Provisions
 
13
 
Section 7.01
Pledged Securities
 
13   Section 7.02 Collections on Accounts, Etc   14   Section 7.03 Proceeds   14
  Section 7.04 Texas UCC and Other Remedies   15   Section 7.05 Private Sales of
Pledged Securities   16   Section 7.06 Waiver; Deficiency   16   Section 7.07
Non-Judicial Enforcement   16
ARTICLE VIII The Administrative Agent
 
16
 
Section 8.01
Administrative Agent's Appointment as Attorney-in-Fact, Etc
 
16   Section 8.02 Duty of Administrative Agent   18   Section 8.03 Execution of
Financing Statements   18   Section 8.04 Authority of Administrative Agent   19
ARTICLE IX Subordination of Indebtedness
 
19
 
Section 9.01
Subordination of All Guarantor Claims
 
19   Section 9.02 Claims in Bankruptcy   19   Section 9.03 Payments Held in
Trust   19   Section 9.04 Liens Subordinate   20   Section 9.05 Notation of
Records   20
ARTICLE X Miscellaneous
 
20
 
Section 10.01
Waiver
 
20   Section 10.02 Notices   20   Section 10.03 Payment of Expenses,
Indemnities, Etc   20   Section 10.04 Amendments in Writing   21   Section 10.05
Successors and Assigns   21   Section 10.06 Invalidity   21   Section 10.07
Counterparts   21   Section 10.08 Survival   21   Section 10.09 Captions   21  
Section 10.10 No Oral Agreements   21   Section 10.11 Governing Law; Submission
to Jurisdiction   22   Section 10.12 Acknowledgments   22   Section 10.13
Additional Grantors   23   Section 10.14 Set-Off   23   Section 10.15 Releases  
23   Section 10.16 Reinstatement   24   Section 10.17 Acceptance   24

ii

--------------------------------------------------------------------------------



SCHEDULES:

  1. Notice Addresses of Guarantors   2. Description of Pledged Securities   3.
Filings and Other Actions Required to Perfect Security Interests   4. Legal
Name, Location of Jurisdiction of Organization, Organizational Identification
Number, Taxpayor Identification Number and Chief Executive Office   5. Prior
Names, Prior Chief Executive Office, Location of Tangible Assets
ANNEX:
 
I.
Form of Assumption Agreement

iii

--------------------------------------------------------------------------------



        This GUARANTEE AND COLLATERAL AGREEMENT, dated as of November 23, 2004,
is made by Petrohawk Energy Corporation, a corporation duly formed and existing
under the laws of the State of Delaware (the "Borrower"), and each of the other
signatories hereto other than the Administrative Agent (the Borrower and each of
the other signatories hereto other than the Administrative Agent, together with
any other Subsidiary of the Borrower that becomes a party hereto from time to
time after the date hereof, the "Grantors"), in favor of BNP Paribas, as
administrative agent (in such capacity, together with its successors in such
capacity, the "Administrative Agent"), for the banks and other financial
institutions (the "Lenders") from time to time parties to the Second Lien Term
Loan Agreement, dated as of November 23, 2004 (as amended, supplemented or
otherwise modified from time to time, the "Term Loan Agreement"), among the
Borrower, the Administrative Agent and the Lenders.

        NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Term Loan Agreement and
to induce the Lenders to make their respective extensions of credit to the
Borrower thereunder, each Grantor hereby agrees with the Administrative Agent,
for the ratable benefit of the Lenders, as follows:


ARTICLE I
Definitions


        Section 1.01    Definitions.    

        (a)   As used in this Agreement, each term defined above shall have the
meaning indicated above. Unless otherwise defined herein, terms defined in the
Term Loan Agreement and used herein shall have the meanings given to them in the
Term Loan Agreement, and the following terms as well as all uncapitalized terms
which are defined in the Texas UCC on the date hereof are used herein as so
defined: Accounts, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claims, Deposit Accounts, Documents, Electronic Chattel Paper, Equipment,
Fixtures, General Intangibles, Goods, Instruments, Inventory, Investment
Property, Letter-of-Credit Rights, Payment Intangibles, Proceeds, Supporting
Obligations, and Tangible Chattel Paper.

        (b)   The following terms shall have the following meanings:

        "Account Debtor" shall mean a Person (other than any Grantor) obligated
on an Account, Chattel Paper, or General Intangible.

        "Agreement" shall mean this Guarantee and Collateral Agreement, as the
same may be amended, supplemented or otherwise modified from time to time.

        "Collateral" shall have the meaning assigned such term in Section 3.01.

        "Guarantors" shall mean, collectively, each Grantor other than the
Borrower.

        "Issuers" shall mean, collectively, each issuer of a Pledged Security.

        "Obligations" shall mean, collectively, all Indebtedness, liabilities
and obligations of the Borrower and each Guarantor to the Administrative Agent
and the Lenders, of whatsoever nature and howsoever evidenced, due or to become
due, now existing or hereafter arising, whether direct or indirect, absolute or
contingent, which may arise under, out of, or in connection with the Term Loan
Agreement, the other Loan Documents, and all other agreements, guarantees, notes
and other documents entered into by any party in connection therewith, and any
amendment, restatement or modification of any of the foregoing, including, but
not limited to, the full and punctual payment when due of any unpaid principal
of the Loans, interest (including, without limitation, interest accruing at any
post-default rate and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), fees, guaranty obligations, penalties, indemnities,
legal and other fees, charges and expenses, and amounts advanced by and expenses
incurred in order to preserve any collateral or security interest, whether due
after acceleration or otherwise.

--------------------------------------------------------------------------------




        "Pledged Securities" shall mean: (i) the Equity Interests described or
referred to in Schedule 2; and (ii) (a) the certificates or instruments, if any,
representing such Equity Interests, (b) all dividends (cash, stock or
otherwise), cash, instruments, rights to subscribe, purchase or sell and all
other rights and property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Equity
Interests, (c) all replacements, additions to and substitutions for any of the
property referred to in this definition, including, without limitation, claims
against third parties, (d) the proceeds, interest, profits and other income of
or on any of the property referred to in this definition and (e) all books and
records relating to any of the property referred to in this definition.

        "Secured Parties" shall mean, collectively, the Administrative Agent and
the Lenders.

        "Securities Act" shall mean the Securities Act of 1933, as amended.

        "Texas UCC" shall mean the Uniform Commercial Code, as it may be
amended, from time to time in effect in the State of Texas.

        Section 1.02    Other Definitional Provisions; References.    The
meanings given to terms defined herein shall be equally applicable to both the
singular and plural forms of such terms. The gender of all words shall include
the masculine, feminine, and neuter, as appropriate. The words "herein,"
"hereof," "hereunder" and other words of similar import when used in this
Agreement refer to this Agreement as a whole, and not to any particular article,
section or subsection. Any reference herein to a Section shall be deemed to
refer to the applicable Section of this Agreement unless otherwise stated
herein. Any reference herein to an exhibit, schedule or annex shall be deemed to
refer to the applicable exhibit, schedule or annex attached hereto unless
otherwise stated herein. Where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to a Grantor, shall refer
to such Grantor's Collateral or the relevant part thereof.


ARTICLE II
Guarantee


        Section 2.01    Guarantee.    

        (a)   Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and each of their respective successors,
endorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower and the Guarantors when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations. This is a guarantee
of payment and not collection and the liability of each Guarantor is primary and
not secondary.

        (b)   Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors.

        (c)   Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Article II or affecting the
rights and remedies of the Administrative Agent or any Secured Party hereunder.

        (d)   Each Guarantor agrees that if the maturity of any of the
Obligations is accelerated by bankruptcy or otherwise, such maturity shall also
be deemed accelerated for the purpose of this guarantee without demand or notice
to such Guarantor. The guarantee contained in this Article II shall remain in
full force and effect until all the Obligations shall have been satisfied by
payment in full and the Term Loan Agreement has terminated.

2

--------------------------------------------------------------------------------






        (e)   No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other Secured Party from the Borrower, any of the Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Obligations or any payment received or collected
from such Guarantor in respect of the Obligations), remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Obligations are paid in full and the Term Loan Agreement has terminated.

        Section 2.02    Payments.    Each Guarantor hereby agrees and guarantees
that payments hereunder will be paid to the Administrative Agent without set-off
or counterclaim in Dollars at the Principal Office of the Administrative Agent
specified pursuant to the Term Loan Agreement.


ARTICLE III
Grant of Security Interest


        Section 3.01    Grant of Security Interest.    Each Grantor hereby
pledges, assigns and transfers to the Administrative Agent, and grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest and whether now existing or
hereafter coming into existence (collectively, the "Collateral"), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations:

        (1)   all Accounts;

        (2)   all Chattel Paper (whether Tangible Chattel Paper or Electronic
Chattel Paper);

        (3)   all Commercial Tort Claims;

        (4)   all Deposit Accounts other than payroll, withholding tax and other
fiduciary Deposit Accounts;

        (5)   all Documents;

        (6)   all General Intangibles (including, without limitation, rights in
and under any Hedging Agreements);

        (7)   all Goods (including, without limitation, all Inventory and all
Equipment, but excluding all Fixtures);

        (8)   all Instruments;

        (9)   all Investment Property;

        (10) all Letter-of-Credit Rights (whether or not the letter of credit is
evidenced by a writing;

        (11) all Pledged Securities;

        (12) all Supporting Obligations;

        (13) all books and records pertaining to the Collateral; and

        (14) to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security, income, royalties and
other payments now or hereafter due and payable with respect to, and guarantees
and supporting obligations relating to, any and all of the Collateral and, to
the extent not otherwise included, all payments of insurance (whether or not

3

--------------------------------------------------------------------------------






the Administrative Agent is the loss payee thereof), or any indemnity, warranty
or guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral, all other claims, including all cash,
guarantees and other Supporting Obligations given with respect to any of the
foregoing.

        Section 3.02    Transfer of Pledged Securities.    All certificates and
instruments, if any, representing or evidencing the Pledged Securities shall be
delivered to and held pursuant hereto by the Administrative Agent or a Person
designated by the Administrative Agent and, in the case of an instrument or
certificate in registered form, shall be duly indorsed to the Administrative
Agent or in blank by an effective endorsement (whether on the certificate or
instrument or on a separate writing), and accompanied by any required transfer
tax stamps to effect the pledge of the Pledged Securities to the Administrative
Agent. Notwithstanding the preceding sentence, all Pledged Securities must be
delivered or transferred in such manner, and each Grantor shall take all such
further action as may be requested by the Administrative Agent, as to permit the
Administrative Agent to be a "protected purchaser" to the extent of its security
interest as provided in Section 8.303 of the Texas UCC (if the Administrative
Agent otherwise qualifies as a protected purchaser).

        Section 3.03    Grantors Remains Liable under Accounts, Chattel Paper
and Payment Intangibles.    Anything herein to the contrary notwithstanding,
each Grantor shall remain liable under each of the Accounts, Chattel Paper and
Payment Intangibles to observe and perform all the conditions and obligations to
be observed and performed by it thereunder, all in accordance with the terms of
any agreement giving rise to each such Account, Chattel Paper or Payment
Intangible. Neither the Administrative Agent nor any other Secured Party shall
have any obligation or liability under any Account, Chattel Paper or Payment
Intangible (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Administrative Agent or any such other
Secured Party of any payment relating to such Account, Chattel Paper or Payment
Intangible, pursuant hereto, nor shall the Administrative Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Account, Chattel Paper or Payment
Intangible (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party under any Account, Chattel
Paper or Payment Intangible (or any agreement giving rise thereto), to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to it or to which it may
be entitled at any time or times.


ARTICLE IV
Acknowledgments, Waivers and Consents


        Section 4.01    Acknowledgments, Waivers and Consents.    

        (a)   Each Grantor acknowledges and agrees that the obligations
undertaken by it under this Agreement involve the guarantee and the provision of
collateral security for the obligations of Persons other than such Grantor and
that such Grantor's guarantee and provision of collateral security for the
Obligations are absolute, irrevocable and unconditional under any and all
circumstances. In full recognition and furtherance of the foregoing, each
Grantor understands and agrees, to the fullest extent permitted under applicable
law and except as may otherwise be expressly and specifically provided in the
Loan Documents, that each Grantor shall remain obligated hereunder (including,
without limitation, with respect to the guarantee made such Grantor hereby and
the collateral security provided by such Grantor herein) and the enforceability
and effectiveness of this Agreement and the liability of such Grantor, and the
rights, remedies, powers and privileges of the Administrative Agent and the
other Secured Parties under this

4

--------------------------------------------------------------------------------



Agreement and the other Loan Documents shall not be affected, limited, reduced,
discharged or terminated in any way:

        (i)    notwithstanding that, without any reservation of rights against
any Grantor and without notice to or further assent by any Grantor, (A) any
demand for payment of any of the Obligations made by the Administrative Agent or
any other Secured Party may be rescinded by the Administrative Agent or such
other Secured Party and any of the Obligations continued; (B) the Obligations,
the liability of any other Person upon or for any part thereof or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by, or any indulgence
or forbearance in respect thereof granted by, the Administrative Agent or any
other Secured Party; (C) the Term Loan Agreement, the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders, the Majority Lenders or all
Lenders, as the case may be) may deem advisable from time to time; (D) the
Borrower, any Grantor or any other Person may from time to time accept or enter
into new or additional agreements, security documents, guarantees or other
instruments in addition to, in exchange for or relative to, any Loan Document,
all or any part of the Obligations or any Collateral now or in the future
serving as security for the Obligations; (E) any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any other
Secured Party for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released; and (F) any other event shall occur which constitutes a
defense or release of sureties generally; and

        (ii)   without regard to, and each Grantor hereby expressly waives to
the fullest extent permitted by law any defense now or in the future arising by
reason of, (A) the illegality, invalidity or unenforceability of the Term Loan
Agreement, any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
other Secured Party, (B) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by any Grantor or any other Person against the Administrative Agent or
any other Secured Party, (C) the insolvency, bankruptcy arrangement,
reorganization, adjustment, composition, liquidation, disability, dissolution or
lack of power of any Grantor or any other Person at any time liable for the
payment of all or part of the Obligations or the failure of the Administrative
Agent or any other Secured Party to file or enforce a claim in bankruptcy or
other proceeding with respect to any Person; or any sale, lease or transfer of
any or all of the assets of the any Grantor, or any changes in the partners of
any Grantor; (D) the fact that any Collateral or Lien contemplated or intended
to be given, created or granted as security for the repayment of the Obligations
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other Lien, it being recognized and agreed by each of the
Grantors that it is not entering into this Agreement in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectability
or value of any of the Collateral for the Obligations; (E) any failure of the
Administrative Agent or any other Secured Party to marshal assets in favor of
any Grantor or any other Person, to exhaust any collateral for all or any part
of the Obligations, to pursue or exhaust any right, remedy, power or privilege
it may have against any Grantor or any other Person or to take any action
whatsoever to mitigate or reduce any Grantor's liability under this Agreement or
any other Loan Document; (F) any law which provides that the obligation of a
surety or guarantor must neither be larger in amount nor in other respects more
burdensome than that of the principal or which reduces a surety's or guarantor's
obligation in proportion to the principal obligation; (G) the possibility that
the

5

--------------------------------------------------------------------------------






Obligations may at any time and from time to time exceed the aggregate liability
of such Grantor under this Agreement; or (H) any other circumstance or act
whatsoever, including any action or omission of the type described (with or
without notice to or knowledge of any Grantor), which constitutes, or might be
construed to constitute, an equitable or legal discharge or defense of the
Borrower for the Obligations, or of such Grantor under the guarantee contained
in Article II or with respect to the collateral security provided by such
Grantor herein, or which might be available to a surety or guarantor, in
bankruptcy or in any other instance.

        (b)   Each Grantor hereby waives to the extent permitted by law:
(i) except as expressly provided otherwise in any Loan Document, all notices to
such Grantor, or to any other Person, including but not limited to, notices of
the acceptance of this Agreement, the guarantee contained in Article II or the
provision of collateral security provided herein, or the creation, renewal,
extension, modification, accrual of any Obligations, or notice of or proof of
reliance by the Administrative Agent or any other Secured Party upon the
guarantee contained in Article II or upon the collateral security provided
herein, or of default in the payment or performance of any of the Obligations
owed to the Administrative Agent or any other Secured Party and enforcement of
any right or remedy with respect thereto; or notice of any other matters
relating thereto; the Obligations, and any of them, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in Article II and the
collateral security provided herein and no notice of creation of the Obligations
or any extension of credit already or hereafter contracted by or extended to the
Borrower need be given to any Grantor; and all dealings between the Borrower and
any of the Grantors, on the one hand, and the Administrative Agent and the other
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in
Article II and on the collateral security provided herein; (ii) diligence and
demand of payment, presentment, protest, dishonor and notice of dishonor;
(iii) any statute of limitations affecting any Grantor's liability hereunder or
the enforcement thereof; (iv) all rights of revocation with respect to the
Obligations, the guarantee contained in Article II and the provision of
collateral security herein; and (v) all principles or provisions of law which
conflict with the terms of this Agreement and which can, as a matter of law, be
waived.

        (c)   When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Grantor, the Administrative Agent or any
other Secured Party may, but shall be under no obligation to, join or make a
similar demand on or otherwise pursue or exhaust such rights and remedies as it
may have against the Borrower, any other Grantor or any other Person or against
any collateral security or guarantee for the Obligations or any right of offset
with respect thereto, and any failure by the Administrative Agent or any other
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower, any other Grantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any Grantor
or any other Person or any such collateral security, guarantee or right of
offset, shall not relieve any Grantor of any obligation or liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Administrative Agent or any other
Secured Party against any Grantor. For the purposes hereof "demand" shall
include the commencement and continuance of any legal proceedings. Neither the
Administrative Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for the guarantee contained in Article II or any property
subject thereto.

        Section 4.02    No Subrogation, Contribution or
Reimbursement.    Notwithstanding any payment made by any Grantor hereunder or
any set-off or application of funds of any Grantor by the

6

--------------------------------------------------------------------------------



Administrative Agent or any other Secured Party, no Grantor shall be entitled to
be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against the Borrower or any other Grantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party for the payment of the Obligations, nor shall any Grantor
seek or be entitled to seek any indemnity, exoneration, participation,
contribution or reimbursement from the Borrower or any other Grantor in respect
of payments made by such Grantor hereunder, and each Grantor hereby expressly
waives, releases, and agrees not to exercise any all such rights of subrogation,
reimbursement, indemnity and contribution. Each Grantor further agrees that to
the extent that such waiver and release set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement, indemnity and contribution such Grantor may have
against the Borrower, any other Grantor or against any collateral or security or
guarantee or right of offset held by the Administrative Agent or any other
Secured Party shall be junior and subordinate to any rights the Administrative
Agent and the other Secured Parties may have against the Borrower and such
Grantor and to all right, title and interest the Administrative Agent and the
other Secured Parties may have in any collateral or security or guarantee or
right of offset. The Administrative Agent, for the benefit of the Secured
Parties, may use, sell or dispose of any item of Collateral or security as it
sees fit without regard to any subrogation rights any Grantor may have, and upon
any disposition or sale, any rights of subrogation any Grantor may have shall
terminate.


ARTICLE V
Representations and Warranties


        To induce the Administrative Agent and the other Secured Parties to
enter into the Term Loan Agreement and to induce the Lenders to make their
respective term loans to the Borrower thereunder, each Grantor hereby represents
and warrants to the Administrative Agent and each other Secured Party that:

        Section 5.01    Representations in Term Loan Agreement.    In the case
of each Guarantor, the representations and warranties set forth in Article VII
of the Term Loan Agreement as they relate to such Guarantor (in its capacity as
a Subsidiary of the Borrower) or to the Loan Documents to which such Guarantor
is a party are true and correct in all material respects, provided that each
reference in each such representation and warranty to the Borrower's knowledge
shall, for the purposes of this Section 5.01, be deemed to be a reference to
such Guarantor's knowledge.

        Section 5.02    Benefit to the Guarantor.    The Borrower is a member of
an affiliated group of companies that includes each Guarantor, and the Borrower
and the Guarantors are engaged in related businesses. Each Guarantor is a
Subsidiary of the Borrower and its guaranty and surety obligations pursuant to
this Agreement reasonably may be expected to benefit, directly or indirectly,
it; and it has determined that this Agreement is necessary and convenient to the
conduct, promotion and attainment of the business of such Guarantor and the
Borrower.

        Section 5.03    Solvency.    Such Grantor (i) is not insolvent as of the
date hereof and will not be rendered insolvent as a result of this Agreement
(after giving effect to Section 2.01(a)), (ii) is not engaged in a business or a
transaction, or about to engage in a business or a transaction, for which any
Property or assets remaining with it constitute unreasonably small capital, and
(iii) does not intend to incur, or believe it will incur, debts that will be
beyond its ability to pay as such debts mature.

        Section 5.04    Title; No Other Liens.    Except for the security
interest granted to the Administrative Agent for the ratable benefit of the
Secured Parties pursuant to this Agreement and Excepted Liens, such Grantor is
the legal and beneficial owner of its respective items of the Collateral free
and clear of any and all Liens. No financing statement or other public notice
with respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, pursuant to this
Agreement, the

7

--------------------------------------------------------------------------------




Security Instruments or as are filed to secure Liens permitted by Section 9.03
of the Term Loan Agreement.

        Section 5.05    Perfected Second Priority Liens.    The security
interests granted pursuant to this Agreement (a) upon completion of the filings
and other actions specified on Schedule 3 (which, in the case of all filings and
other documents referred to on said Schedule, have been delivered to the
Administrative Agent in completed and duly executed form) will constitute valid
perfected security interests in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor's obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor and (b) are prior to all
other Liens on the Collateral in existence on the date hereof except for the
Liens securing the obligations under the Senior Revolving Credit Agreement which
have priority over.

        Section 5.06    Legal Name, Organizational Status, Chief Executive
Office.    On the date hereof, the correct legal name of such Grantor, such
Grantor's jurisdiction of organization, organizational number, taxpayor
identification number and the location of such Grantor's chief executive office
or sole place of business are specified on Schedule 4.

        Section 5.07    Prior Names, Addresses, Locations of Tangible
Assets.    Schedule 5 correctly sets forth (a) all names and trade names that
such Grantor has used in the last five years and (b) the chief executive office
of such Grantor over the last five years (if different from that which is set
forth in Section 5.06 above).

        Section 5.08    Pledged Securities.    The shares (or such other
interests) of Pledged Securities pledged by such Grantor hereunder constitute
all the issued and outstanding shares (or such other interests) of all classes
of the capital stock or other Equity Interests of each Issuer owned by such
Grantor. All the shares (or such other interests) of the Pledged Securities have
been duly and validly issued and, in the case of shares of stock of a
corporation, are fully paid and nonassessable; and such Grantor is the record
and beneficial owner of, and has good title to, the Pledged Securities pledged
by it hereunder, free of any and all Liens except Excepted Liens or options,
warrants, puts, calls or other rights of any other Person, and restrictions or
options in favor of, or claims of, any other Person, except the security
interest created by this Agreement. The pledged LLC interests and the pledged
partnership interests do not, by their terms, provide that they are securities
to be governed by Article 8 of the Code—Investment Securities.

        Section 5.09    Goods.    No portion of the Collateral constituting
Goods is in the possession of a bailee that has issued a negotiable or
non-negotiable document covering such Collateral.

        Section 5.10    Instruments and Chattel Paper.    Such Grantor has
delivered to the Administrative Agent all Collateral constituting Instruments
and Chattel Paper. No Collateral constituting Chattel Paper or Instruments
contains any statement therein to the effect that such Collateral has been
assigned to an identified party other than the Administrative Agent, and the
grant of a security interest in such Collateral in favor of the Administrative
Agent hereunder does not violate the rights of any other Person as a secured
party.

        Section 5.11    Truth of Information; Accounts.    All information with
respect to the Collateral set forth in any schedule, certificate or other
writing at any time heretofore or hereafter furnished by such Grantor to the
Administrative Agent or any other Secured Party, and all other written
information heretofore or hereafter furnished by such Grantor to the
Administrative Agent or any other Secured Party is and will be true and correct
in all material respects as of the date furnished. The amount represented by
such Grantor to the Administrative Agent and the Lenders from time to time as
owing by each Account Debtor or by all Account Debtors in respect of the
Accounts, Chattel Paper and Payment Intangibles will at such time be the correct
amount actually owing by such Account Debtor or

8

--------------------------------------------------------------------------------




Account Debtors thereunder. The place where each Grantor keeps its records
concerning the Accounts, Chattel Paper and Payment Intangibles is 1100
Louisiana, Suite 4400, Houston, Texas 77002.

        Section 5.12    Governmental Obligors.    None of the Account Debtors on
such Grantor's Accounts, Chattel Paper or Payment Intangibles is a Governmental
Authority.


ARTICLE VI
Covenants


        Each Grantor covenants and agrees with the Administrative Agent and the
other Secured Parties that, from and after the date of this Agreement until the
Obligations shall have been paid in full:

        Section 6.01    Covenants in Term Loan Agreement.    In the case of each
Guarantor, such Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor or any of its
Subsidiaries.

        Section 6.02    Maintenance of Perfected Security Interest; Further
Documentation.    

        (a)   Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 5.05 and shall defend such security interest against the
claims and demands of all Persons whomsoever except for Excepted Liens.

        (b)   At any time and from time to time, upon the request of the
Administrative Agent or any other Secured Party, and at the sole expense of such
Grantor, such Grantor will promptly and duly give, execute, deliver, indorse,
file or record any and all financing statements, continuation statements,
amendments, notices (including, without limitation, notifications to financial
institutions and any other Person), contracts, agreements, assignments,
certificates, stock powers or other instruments, obtain any and all governmental
approvals and consents and take or cause to be taken any and all steps or acts
that may be necessary or advisable or as the Administrative Agent may reasonably
request to create, perfect, establish the priority of, or to preserve the
validity, perfection or priority of, the Liens granted by this Agreement or to
enable the Administrative Agent or any other Secured Party to enforce its
rights, remedies, powers and privileges under this Agreement with respect to
such Liens or to otherwise obtain or preserve the full benefits of this
Agreement and the rights, powers and privileges herein granted.

        (c)   Without limiting the obligations of the Grantors under
Section 5.02(b): (i)upon the request of the Administrative Agent or any other
Secured Party, such Grantor shall take or cause to be taken all actions (other
than any actions required to be taken by the Administrative Agent or any Lender)
requested by the Administrative Agent to cause the Administrative Agent to
(A) have "control" (within the meaning of Sections 9-104, 9-105, 9-106, and
9-107 of the UCC) over any Collateral constituting Deposit Accounts, Electronic
Chattel Paper, Investment Property (including the Pledged Securities), or
Letter-of-Credit Rights, including, without limitation, executing and delivering
any agreements, in form and substance satisfactory to the Administrative Agent,
with securities intermediaries, Issuers or other Persons in order to establish
"control", and each Grantor shall promptly notify the Administrative Agent and
the other Secured Parties of such Grantor's acquisition of any such Collateral,
and (B) be a "protected purchaser" (as defined in Section 8.303 of the Texas
UCC); (ii) with respect to Collateral other than certificated securities and
goods covered by a document in the possession of a Person other than such
Grantor or the Administrative Agent, such Grantor shall obtain written
acknowledgment that such Person holds possession for the Administrative Agent's
benefit; and (iii) with respect to any Collateral constituting Goods that are in
the possession of a bailee, such Grantor shall provide prompt notice to the
Administrative Agent and the other Secured Parties of any such Collateral then
in the

9

--------------------------------------------------------------------------------






possession of such bailee, and such Grantor shall take or cause to be taken all
actions (other than any actions required to be taken by the Administrative Agent
or any other Secured Party) necessary or requested by the Administrative Agent
to cause the Administrative Agent to have a perfected security interest in such
Collateral under applicable law.

        (d)   This Section 6.02 and the obligations imposed on each Grantor by
this Section 6.02 shall be interpreted as broadly as possible in favor of the
Administrative Agent and the other Secured Parties in order to effectuate the
purpose and intent of this Agreement.

        Section 6.03    Maintenance of Records.    Such Grantor will keep and
maintain at its own cost and expense satisfactory and complete records of the
Collateral, including, without limitation, a record of all payments received and
all credits granted with respect to the Accounts. For the Administrative Agent's
and the other Secured Parties' further security, the Administrative Agent, for
the ratable benefit of the Secured Parties, shall have a security interest in
all of such Grantor's books and records pertaining to the Collateral, and such
Grantor shall turn over any such books and records to the Administrative Agent
or to its representatives during normal business hours at the request of the
Administrative Agent and shall provide such clerical and other assistance as may
be reasonably requested with regard thereto.

        Section 6.04    Right of Inspection.    The Administrative Agent and the
other Secured Parties and their respective representatives shall at all times
have full and free access during normal business hours to all the books,
correspondence and records of such Grantor, and the Administrative Agent and the
other Secured Parties and their respective representatives may examine the same,
take extracts therefrom and make photocopies thereof and shall at all times also
have the right to enter into and upon any premises where any of the Collateral
(including, without limitation, Inventory or Equipment) is located for the
purpose of inspecting the same, observing its use or otherwise protecting its
interests therein, and such Grantor agrees to render to the Administrative Agent
and the other Secured Parties and their respective representatives, at such
Grantor's sole cost and expense, such clerical and other assistance as may be
reasonably requested with regard to any of the foregoing. The Administrative
Agent and the other Secured Parties and their respective representatives shall
use reasonable efforts to give Grantors prior written notice of such entry and
to use reasonable efforts to not disturb Grantors' ordinary course of business

        Section 6.05    Further Identification of Collateral.    Such Grantor
will furnish to the Administrative Agent and the Lenders from time to time, at
such Grantor's sole cost and expense, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.

        Section 6.06    Changes in Locations, Name, etc.    Such Grantor
recognizes that financing statements pertaining to the Collateral have been or
may be filed where such Grantor maintains any Collateral or is organized.
Without limitation of any other covenant herein, such Grantor will not cause or
permit (i) any change to be made in its name, identity or corporate structure or
(ii) any change to (A) the identity of any warehouseman, common carrier, other
third-party transporter, bailee or any agent or processor in possession or
control of any Collateral or (iii) such Grantor's jurisdiction of organization
or (iv) the location of any Collateral, unless such Grantor shall have first
(1) notified the Administrative Agent and the other Secured Parties of such
change at least ten (10) days prior to the effective date of such change, and
(2) taken all action reasonably requested by the Administrative Agent or any
other Secured Party for the purpose of maintaining the perfection and priority
of the Administrative Agent's security interests under this Agreement. In any
notice furnished pursuant to this Section 6.06, such Grantor will expressly
state in a conspicuous manner that the notice is required by this Agreement and
contains facts that may require additional filings of financing statements or
other notices for the purposes of continuing perfection of the Administrative
Agent's security interest in the Collateral.

10

--------------------------------------------------------------------------------





        Section 6.07    Compliance with Contractual Obligations.    Such Grantor
will perform and comply in all material respects with all its contractual
obligations relating to the Collateral (including, without limitation, with
respect to the goods or services, the sale or lease or rendition of which gave
rise or will give rise to each Account).

        Section 6.08    Limitations on Dispositions of Collateral.    The
Administrative Agent and the other Secured Parties do not authorize, and such
Grantor agrees not to sell, transfer, lease or otherwise dispose of any of the
Collateral, or attempt, offer or contract to do so except to the extent
expressly permitted by the Term Loan Agreement.

        Section 6.09    Pledged Securities.    

        (a)   If such Grantor shall become entitled to receive or shall receive
any stock certificate or other instrument (including, without limitation, any
certificate or instrument representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate or instrument issued in connection with any reorganization), option
or rights in respect of the capital stock or other Equity Interests of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares (or such other interests) of the Pledged Securities, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Administrative Agent and the other Secured Parties, hold the same in trust
for the Administrative Agent and the other Secured Parties and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power or other equivalent instrument of transfer, if applicable,
acceptable to the Administrative Agent covering such certificate or instrument
duly executed in blank by such Grantor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Obligations.

        (b)   Without the prior written consent of the Administrative Agent,
such Grantor will not (i) unless otherwise permitted hereby, vote to enable, or
take any other action to permit, any Issuer to issue any stock or other Equity
Interests of any nature or to issue any other securities or interests
convertible into or granting the right to purchase or exchange for any stock or
other Equity Interests of any nature of any Issuer, (ii) sell, assign, transfer,
exchange or otherwise dispose of, or grant any option with respect to, the
Pledged Securities or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Term Loan Agreement), (iii) create, incur or permit
to exist any Lien except for Excepted Liens or option in favor of, or any claim
of any Person with respect to, any of the Pledged Securities or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement or (iv) enter into any agreement or undertaking restricting the
right or ability of such Grantor or the Administrative Agent to sell, assign or
transfer any of the Pledged Securities or Proceeds thereof.

        (c)   In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 6.09(a) with
respect to the Pledged Securities issued by it and (iii) the terms of
Section 7.01(c) and Section 7.05 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Section 7.01(c) or
Section 7.05 with respect to the Pledged Securities issued by it.

        (d)   Such Grantor shall furnish to the Administrative Agent such stock
powers and other equivalent instruments of transfer, if applicable, as may be
required by the Administrative Agent to assure the transferability of and the
perfection of the security interest in the Pledged Securities when and as often
as may be reasonably requested by the Administrative Agent.

11

--------------------------------------------------------------------------------






        (e)   The Pledged Securities will at all times constitute not less than
100% of the capital stock or other Equity Interests of the Issuer thereof owned
by any Grantor. Each Grantor will not permit any Issuer of any of the Pledged
Securities to issue any new shares (or other interests) of any class of capital
stock or other Equity Interests of such Issuer without the prior written consent
of the Administrative Agent.

        (f)    Each Pledgor shall not agree to any amendment of a partnership
agreement, LLC agreement or other organic document relating to any Pledged
Security that in any way adversely affects the perfection of the security
interest of the Administrative Agent in the Pledged Securities, including any
amendment electing to treat the membership interest or partnership interest of
such Pledgor as a security under Section 8-103 of the Texas UCC. In the event of
a foreclosure or a taking of Pledged Securities consisting of partnership
interests or LLC interests in lieu of foreclosure pursuant to any Security
Instrument executed in connection with the Term Loan Agreement, the
Administrative Agent or its assignee or transferee, at any of their option,
will, without any further action or consent, become a member or partner upon the
exercise of such option by the Administrative Agent, its assignee or transferee,
having all of the rights, powers and privileges of a member or partner with
respect to such Equity Interest, including, without limitation, the right to
participate in the management of the business, to vote such Equity Interest and
to receive distributions hereunder.

        Section 6.10    Limitations on Modifications, Waivers, Extensions of
Agreements Giving Rise to Accounts.    Such Grantor will not (i) amend, modify,
terminate or waive any provision of any Chattel Paper, Instrument or any
agreement giving rise to an Account or Payment Intangible in any manner which
could reasonably be expected to materially adversely affect the value of such
Chattel Paper, Instrument, Payment Intangible or Account as Collateral, or
(ii) fail to exercise promptly and diligently each and every material right
which it may have under any Chattel Paper, Instrument and each agreement giving
rise to an Account or Payment Intangible (other than any right of termination).
Such Grantor shall deliver to the Administrative Agent a copy of each material
demand, notice or document received by it relating in any way to any Chattel
Paper, Instrument or any agreement giving rise to an Account or Payment
Intangible.

        Section 6.11    Analysis of Accounts, Etc.    The Administrative Agent
shall have the right from time to time to make test verifications of the
Accounts, Chattel Paper and Payment Intangibles in any manner and through any
medium that it reasonably considers advisable, and each Grantor, at such
Grantor's sole cost and expense, shall furnish all such assistance and
information as the Administrative Agent may reasonably require in connection
therewith. At any time and from time to time, upon the Administrative Agent's
request and at the expense of each Grantor, such Grantor shall furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts, Chattel Paper and
Payment Intangibles, and all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Accounts,
Chattel Paper and Payment Intangibles, including, without limitation, all
original orders, invoices and shipping receipts.

        Section 6.12    Instruments and Tangible Chattel Paper.    If any amount
payable under or in connection with any of the Collateral shall be or become
evidenced by any Instrument or Tangible Chattel Paper, such Instrument or
Tangible Chattel Paper shall be immediately delivered to the Administrative
Agent, duly endorsed in a manner satisfactory to the Administrative Agent, to be
held as Collateral pursuant to this Agreement.

        Section 6.13    Maintenance of Equipment.    Such Grantor will maintain
each item of Equipment in good operating condition, ordinary wear and tear and
immaterial impairments of value and damage by the elements excepted, and will
provide all maintenance, service and repairs necessary for such purpose.

12

--------------------------------------------------------------------------------




        Section 6.14    Commercial Tort Claims.    If such Grantor shall at any
time hold or acquire a Commercial Tort Claim that satisfies the requirements of
the following sentence, such Grantor shall, within thirty (30) days after such
Commercial Tort Claim satisfies such requirements, notify the Administrative
Agent and the other Secured Parties in a writing signed by such Grantor
containing a brief description thereof, and granting to the Administrative Agent
in such writing (for the benefit of the Secured Parties) a security interest
therein and in the Proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance satisfactory to the Administrative
Agent and the other Secured Parties. The provisions of the preceding sentence
shall apply only to a Commercial Tort Claim that satisfies the following
requirements: (i) the monetary value claimed by or payable to the relevant
Grantor in connection with such Commercial Tort Claim shall exceed $1,000,000,
and either (ii) (A) such Grantor shall have filed a law suit or counterclaim or
otherwise commenced legal proceedings (including, without limitation,
arbitration proceedings) against the Person against whom such Commercial Tort
Claim is made, or (B) such Grantor and the Person against whom such Commercial
Tort Claim is asserted shall have entered into a settlement agreement with
respect to such Commercial Tort Claim. In addition, to the extent that the
existence of any Commercial Tort Claim held or acquired by any Grantor is
disclosed by such Grantor in any public filing with the Securities Exchange
Commission or any successor thereto or analogous Governmental Authority, or to
the extent that the existence of any such Commercial Tort Claim is disclosed in
any press release issued by any Grantor, then, upon the request of the
Administrative Agent, the relevant Grantor shall, within thirty (30) days after
such request is made, transmit to the Administrative Agent and the other Secured
Parties a writing signed by such Grantor containing a brief description of such
Commercial Tort Claim and granting to the Administrative Agent in such writing
(for the benefit of the Secured Parties) a security interest therein and in the
Proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance satisfactory to the Administrative Agent and the other
Secured Parties.


ARTICLE VII
Remedial Provisions


        Section 7.01    Pledged Securities.    

        (a)   Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given notice to the relevant Grantor of
the Administrative Agent's intent to exercise its corresponding rights pursuant
to Section 7.01(b), each Grantor shall be permitted to receive all cash
dividends paid in respect of the Pledged Securities paid in the normal course of
business of the relevant Issuer, to the extent permitted in the Term Loan
Agreement, and to exercise all voting and corporate rights with respect to the
Pledged Securities.

        (b)   If an Event of Default shall occur and be continuing, then at any
time in the Administrative Agent's discretion without notice, (i) the
Administrative Agent shall have the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Pledged Securities and make
application thereof to the Obligations in accordance with Section 10.02 of the
Term Loan Agreement, and (ii) any or all of the Pledged Securities shall be
registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Pledged Securities at any meeting
of shareholders (or other equivalent body) of the relevant Issuer or Issuers or
otherwise and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Pledged
Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the organizational structure of any Issuer, or upon
the exercise by any Grantor or the Administrative Agent of any right, privilege
or option pertaining to such Pledged Securities, and in

13

--------------------------------------------------------------------------------






connection therewith, the right to deposit and deliver any and all of the
Pledged Securities with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it, but the Administrative Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

        (c)   Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Grantor hereunder (and each Issuer party
hereto hereby agrees) to (i) comply with any instruction received by it from the
Administrative Agent in writing that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Securities directly to the Administrative
Agent.

        (d)   After the occurrence and during the continuation of an Event of
Default, if the Issuer of any Pledged Securities is the subject of bankruptcy,
insolvency, receivership, custodianship or other proceedings under the
supervision of any Governmental Authority, then all rights of the Grantor in
respect thereof to exercise the voting and other consensual rights which such
Grantor would otherwise be entitled to exercise with respect to the Pledged
Securities issued by such Issuer shall cease, and all such rights shall
thereupon become vested in the Administrative Agent who shall thereupon have the
sole right to exercise such voting and other consensual rights, but the
Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.

        Section 7.02    Collections on Accounts, Etc.    The Administrative
Agent hereby authorizes each Grantor to collect upon the Accounts, Instruments,
Chattel Paper and Payment Intangibles subject to the Administrative Agent's
direction and control, and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. Upon the request of the Administrative Agent at any time after
the occurrence and during the continuance of an Event of Default, each Grantor
shall notify the Account Debtors that the applicable Accounts, Chattel Paper and
Payment Intangibles have been assigned to the Administrative Agent for the
ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent. The Administrative Agent may
in its own name or in the name of others communicate with the Account Debtors to
verify with them to its satisfaction the existence, amount and terms of any
Accounts, Chattel Paper or Payment Intangibles.

        Section 7.03    Proceeds.    If required by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of Accounts, Instruments, Chattel Paper and Payment Intangibles,
when collected or received by each Grantor, and any other cash or non-cash
Proceeds received by each Grantor upon the sale or other disposition of any
Collateral, shall be forthwith (and, in any event, within two Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Administrative Agent if required, in a special collateral account
maintained by the Administrative Agent, subject to withdrawal by the
Administrative Agent for the ratable benefit of the Secured Parties only, as
hereinafter provided, and, until so turned over, shall be held by such Grantor
in trust for the Administrative Agent for the ratable benefit of the Secured
Parties, segregated from other funds of any such Grantor. Each deposit of any
such Proceeds shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit. All Proceeds
(including, without limitation, Proceeds constituting collections of Accounts,
Chattel Paper, Instruments) while held by the Administrative Agent (or by any
Grantor in trust for the Administrative Agent for the ratable benefit of the
Secured Parties) shall continue to be collateral security for all of the
Obligations and shall not constitute payment thereof until applied as

14

--------------------------------------------------------------------------------




hereinafter provided. At such intervals as may be agreed upon by each Grantor
and the Administrative Agent, or, if an Event of Default shall have occurred and
be continuing, at any time at the Administrative Agent's election, the
Administrative Agent shall apply all or any part of the funds on deposit in said
special collateral account on account of the Obligations in such order as the
Administrative Agent may elect, and any part of such funds which the
Administrative Agent elects not so to apply and deems not required as collateral
security for the Obligations shall be paid over from time to time by the
Administrative Agent to each Grantor or to whomsoever may be lawfully entitled
to receive the same.

        Section 7.04    Texas UCC and Other Remedies.    

        (a)   If an Event of Default shall occur and be continuing, the
Administrative Agent, on behalf of the Secured Parties, may exercise in its
discretion, in addition to all other rights, remedies, powers and privileges
granted to them in this Agreement, the other Loan Documents and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights, remedies, powers and privileges of a secured party under the Texas UCC
(whether the Texas UCC is in effect in the jurisdiction where such rights,
remedies, powers or privileges are asserted) or any other applicable law or
otherwise available at law or equity. Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker's board or office of the Administrative Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
or any other Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released. If an Event of Default shall occur and be continuing, each Grantor
further agrees, at the Administrative Agent's request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor's premises
or elsewhere. Any such sale or transfer by the Administrative Agent either to
itself or to any other Person shall be absolutely free from any claim of right
by Grantor, including any equity or right of redemption, stay or appraisal which
Grantor has or may have under any rule of law, regulation or statute now
existing or hereafter adopted. Upon any such sale or transfer, the
Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser or transferee thereof the Collateral so sold or transferred. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 7.04, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys' fees and disbursements, to
the payment in whole or in part of the Obligations, in accordance with
Section 10.02 of the Term Loan Agreement, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9.615 of the Texas
UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any other Secured Party arising out of the exercise by them of any rights

15

--------------------------------------------------------------------------------



hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

        (b)   In the event that the Administrative Agent elects not to sell the
Collateral, the Administrative Agent retains its rights to dispose of or utilize
the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity, and to apply the proceeds of the same towards
payment of the Obligations. Each and every method of disposition of the
Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner. The Administrative Agent may appoint any Person
as agent to perform any act or acts necessary or incident to any sale or
transfer of the Collateral.

        Section 7.05    Private Sales of Pledged Securities.    Each Grantor
recognizes that the Administrative Agent may be unable to effect a public sale
of any or all the Pledged Securities, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so. Each Grantor agrees
to use its best efforts to do or cause to be done all such other acts as may
reasonably be necessary to make such sale or sales of all or any portion of the
Pledged Securities pursuant to this Section 7.05 valid and binding and in
compliance with any and all other applicable Governmental Requirements. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 7.05 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 7.05 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants.

        Section 7.06    Waiver; Deficiency.    Each Grantor waives and agrees
not to assert any rights or privileges which it may acquire under the Texas UCC
or any other applicable law. Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Administrative Agent or any other Secured Party to
collect such deficiency.

        Section 7.07    Non-Judicial Enforcement.    The Administrative Agent
may enforce its rights hereunder without prior judicial process or judicial
hearing, and to the extent permitted by law, each Grantor expressly waives any
and all legal rights which might otherwise require the Administrative Agent to
enforce its rights by judicial process.


ARTICLE VIII
The Administrative Agent


        Section 8.01    Administrative Agent's Appointment as Attorney-in-Fact,
Etc.    

        (a)   Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement,

16

--------------------------------------------------------------------------------



to take any and all reasonably appropriate action and to execute any and all
documents and instruments which may be reasonably necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Administrative Agent the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following:

        (i)    unless being disputed under Section 9.03(a) of the Term Loan
Agreement, pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

        (ii)   execute, in connection with any sale provided for in Section 7.04
or Section 7.05, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and

        (iii)  (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (B) take possession of and indorse and collect any checks, drafts,
notes, acceptances or other instruments for the payment of moneys due under any
Account, Instrument, General Intangible, Chattel Paper or Payment Intangible or
with respect to any other Collateral, and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any all
such moneys due under any Account, Instrument or General Intangible or with
respect to any other Collateral whenever payable; (C) ask or demand for,
collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (D) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (E) receive, change the address for delivery, open and
dispose of mail addressed to any Grantor, and to execute, assign and indorse
negotiable and other instruments for the payment of money, documents of title or
other evidences of payment, shipment or storage for any form of Collateral on
behalf of and in the name of any Grantor; (F) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (G) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(H) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; and (I) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent's option and such
Grantor's expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent's and the other Secured Parties'
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

        Anything in this Section 8.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.01(a) unless an Event of Default
shall have occurred and be continuing.

        (b)   If any Grantor fails to perform or comply with any of its
agreements contained herein within the applicable grace periods, the
Administrative Agent, at its option, but without any

17

--------------------------------------------------------------------------------






obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

        (c)   The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 8.01, together with interest
thereon at the Post-Default Rate from the date of payment by the Administrative
Agent to the date reimbursed by the relevant Grantor, shall be payable by such
Grantor to the Administrative Agent on demand.

        (d)   Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue and in compliance hereof. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

        Section 8.02    Duty of Administrative Agent.    The Administrative
Agent's sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9.207 of the
Texas UCC or otherwise, shall be to deal with it in the same manner as the
Administrative Agent deals with similar property for its own account and shall
be deemed to have exercised reasonable care in the custody and preservation of
the Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which comparable secured parties accord comparable
collateral. Neither the Administrative Agent, any other Secured Party nor any of
their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Administrative Agent and the other Secured Parties
hereunder are solely to protect the Administrative Agent's and the other Secured
Parties' interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct. To the fullest extent
permitted by applicable law, the Administrative Agent shall be under no duty
whatsoever to make or give any presentment, notice of dishonor, protest, demand
for performance, notice of non-performance, notice of intent to accelerate,
notice of acceleration, or other notice or demand in connection with any
Collateral or the Obligations, or to take any steps necessary to preserve any
rights against any Grantor or other Person or ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not it has or is deemed to have knowledge
of such matters. Each Grantor, to the extent permitted by applicable law, waives
any right of marshaling in respect of any and all Collateral, and waives any
right to require the Administrative Agent or any other Secured Party to proceed
against any Grantor or other Person, exhaust any Collateral or enforce any other
remedy which the Administrative Agent or any other Secured Party now has or may
hereafter have against each Grantor, any Grantor or other Person.

        Section 8.03    Execution of Financing Statements.    Pursuant to the
Texas UCC and any other applicable law, each Grantor authorizes the
Administrative Agent, its counsel or its representative, at any time and from
time to time, to file or record financing statements, continuation statements,
amendments thereto and other filing or recording documents or instruments with
respect to the Collateral without the signature of such Grantor in such form and
in such offices as the Administrative Agent reasonably determines appropriate to
perfect the security interests of the Administrative Agent under this Agreement.
Additionally, each Grantor authorizes the Administrative Agent, its counsel or
its representative, at any time and from time to time, to file or record such
financing statements that describe the collateral covered thereby as "all assets
of the Grantor", "all personal property of the Grantor" or words of similar
effect. A photographic or other reproduction of this Agreement shall be

18

--------------------------------------------------------------------------------




sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.

        Section 8.04    Authority of Administrative Agent.    Each Grantor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Term Loan Agreement and
by such other agreements with respect thereto as may exist from time to time
among them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.


ARTICLE IX
Subordination of Indebtedness


        Section 9.01    Subordination of All Guarantor Claims.    As used
herein, the term "Guarantor Claims" shall mean all debts and obligations of the
Borrower or any other Grantor to any Grantor, whether such debts and obligations
now exist or are hereafter incurred or arise, or whether the obligation of the
debtor thereon be direct, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of whether such debts or obligations be
evidenced by note, contract, open account, or otherwise, and irrespective of the
Person or Persons in whose favor such debts or obligations may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired by. After and during the continuation of
an Event of Default, no Grantor shall receive or collect, directly or
indirectly, from any obligor in respect thereof any amount upon the Guarantor
Claims.

        Section 9.02    Claims in Bankruptcy.    In the event of receivership,
bankruptcy, reorganization, arrangement, debtor's relief or other insolvency
proceedings involving any Grantor, the Administrative Agent on behalf of the
Secured Parties shall have the right to prove their claim in any proceeding, so
as to establish their rights hereunder and receive directly from the receiver,
trustee or other court custodian, dividends and payments which would otherwise
be payable upon Guarantor Claims. Each Grantor hereby assigns such dividends and
payments to the Administrative Agent for the benefit of the Secured Parties for
application against the Obligations as provided under Section 10.02 of the Term
Loan Agreement. Should any Agent or Secured Party receive, for application upon
the Obligations, any such dividend or payment which is otherwise payable to any
Grantor, and which, as between such Grantor, shall constitute a credit upon the
Guarantor Claims, then upon payment in full of the Obligations, the intended
recipient shall become subrogated to the rights of the Administrative Agent and
the other Secured Parties to the extent that such payments to the Administrative
Agent and the other Secured Parties on the Guarantor Claims have contributed
toward the liquidation of the Obligations, and such subrogation shall be with
respect to that proportion of the Obligations which would have been unpaid if
the Administrative Agent and the other Secured Parties had not received
dividends or payments upon the Guarantor Claims.

        Section 9.03    Payments Held in Trust.    In the event that
notwithstanding Section 9.01 and Section 9.02, any Grantor should receive any
funds, payments, claims or distributions which is prohibited by such Sections,
then it agrees: (a) to hold in trust for the Administrative Agent and the other
Secured Parties an amount equal to the amount of all funds, payments, claims or
distributions so received, and (b) that it shall have absolutely no dominion
over the amount of such funds, payments, claims or distributions except to pay
them promptly to the Administrative Agent, for the benefit of the Secured
Parties; and each Grantor covenants promptly to pay the same to the
Administrative Agent.

19

--------------------------------------------------------------------------------




        Section 9.04    Liens Subordinate.    Each Grantor agrees that, until
the Obligations are paid in full, any Liens securing payment of the Guarantor
Claims shall be and remain inferior and subordinate to any Liens securing
payment of the Obligations, regardless of whether such encumbrances in favor of
such Grantor, the Administrative Agent or any other Secured Party presently
exist or are hereafter created or attach. Without the prior written consent of
the Administrative Agent, no Grantor, during the period in which any of the
Obligations are outstanding, shall (a) exercise or enforce any creditor's right
it may have against any debtor in respect of the Guarantor Claims, or
(b) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceeding (judicial or otherwise, including without limitation the
commencement of or joinder in any liquidation, bankruptcy, rearrangement,
debtor's relief or insolvency proceeding) to enforce any Lien held by it.

        Section 9.05    Notation of Records.    Upon the request of the
Administrative Agent, all promissory notes and all accounts receivable ledgers
or other evidence of the Guarantor Claims accepted by or held by any Grantor
shall contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Agreement.


ARTICLE X
Miscellaneous


        Section 10.01    Waiver.    No failure on the part of the Administrative
Agent or any other Secured Party to exercise and no delay in exercising, and no
course of dealing with respect to, any right, remedy, power or privilege under
any of the Loan Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under any of the
Loan Documents preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege. The rights, remedies, powers and
privileges provided herein are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. The exercise by the
Administrative Agent of any one or more of the rights, powers and remedies
herein shall not be construed as a waiver of any other rights, powers and
remedies, including, without limitation, any rights of set-off.

        Section 10.02    Notices.    All notices and other communications
provided for herein shall be given in the manner and subject to the terms of
Section 12.01 of the Term Loan Agreement; provided that any such notice, request
or demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

        Section 10.03    Payment of Expenses, Indemnities, Etc.    

        (a)   Each Grantor agrees to pay or promptly reimburse the
Administrative Agent and each other Secured Party for all advances, charges,
costs and expenses (including, without limitation, all costs and expenses of
holding, preparing for sale and selling, collecting or otherwise realizing upon
the Collateral and all attorneys' fees, legal expenses and court costs) incurred
by any Secured Party in connection with the exercise of its respective rights
and remedies hereunder, including, without limitation, any advances, charges,
costs and expenses that may be incurred in any effort to enforce any of the
provisions of this Agreement or any obligation of any Grantor in respect of the
Collateral or in connection with (i) the preservation of the Lien of, or the
rights of the Administrative Agent or any other Secured Party under this
Agreement, (ii) any actual or attempted sale, lease, disposition, exchange,
collection, compromise, settlement or other realization in respect of, or care
of, the Collateral, including all such costs and expenses incurred in any
bankruptcy, reorganization, workout or other similar proceeding, or
(iii) collecting against such Grantor under the guarantee contained in
Article II or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Grantor is a party.

        (b)   Each Grantor agrees to pay, and to save the Administrative Agent
and the other Secured Parties harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including,

20

--------------------------------------------------------------------------------






without limitation, court costs and attorneys' fees, any and all liabilities
with respect to, or resulting from any delay in paying, any and all stamp,
excise, sales or other taxes which may be payable or determined to be payable
with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement) incurred because of, incident to,
or with respect to, the Collateral (including, without limitation, any exercise
of rights or remedies in connection therewith) or the execution, delivery,
enforcement, performance and administration of this Agreement, to the extent the
Borrower would be required to do so pursuant to Section 12.03 of the Term Loan
Agreement. All amounts for which any Grantor is liable pursuant to this
Section 10.03 shall be due and payable by such Grantor to the Secured Parties
upon demand.

        Section 10.04    Amendments in Writing.    None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 12.04 of the Term Loan Agreement.

        Section 10.05    Successors and Assigns.    This Agreement shall be
binding upon the successors and assigns of each Grantor and shall inure to the
benefit of the Administrative Agent and the other Secured Parties and their
successors and assigns; provided that except as set forth in Section 8.14 or
Section 9.13 of the Term Loan Agreement, no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and the Lenders.

        Section 10.06    Invalidity.    In the event that any one or more of the
provisions contained in this Agreement or in any of the Loan Documents to which
a Grantor is a party shall, for any reason, be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement or such other Loan
Document.

        Section 10.07    Counterparts.    This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Agreement by
signing any such counterpart.

        Section 10.08    Survival.    The obligations of the parties under
Section 10.03 shall survive the repayment of the Loans and termination of the
Term Loan Agreement. To the extent that any payments on the Obligations or
proceeds of any Collateral are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver or other Person under any bankruptcy law, common
law or equitable cause, then to such extent, the Obligations so satisfied shall
be revived and continue as if such payment or proceeds had not been received and
the Administrative Agent's and the other Secured Parties' Liens, security
interests, rights, powers and remedies under this Agreement and each Security
Instrument shall continue in full force and effect. In such event, each Security
Instrument shall be automatically reinstated and each Grantor shall take such
action as may be reasonably requested by the Administrative Agent and the other
Secured Parties to effect such reinstatement.

        Section 10.09    Captions.    Captions and section headings appearing
herein are included solely for convenience of reference and are not intended to
affect the interpretation of any provision of this Agreement.

        Section 10.10    No Oral Agreements.    The Loan Documents embody the
entire agreement and understanding between the parties and supersede all other
agreements and understandings between such parties relating to the subject
matter hereof and thereof. The Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

21

--------------------------------------------------------------------------------




        Section 10.11    Governing Law; Submission to Jurisdiction.    

        (a)   This Agreement shall be governed by, and construed in accordance
with, the laws of the state of Texas.

        (b)   Any legal action or proceeding with respect to this Agreement or
any other Loan Documents to which a Grantor is a party shall be brought in the
courts of the State of Texas or of the United States of America for the Southern
District of Texas, and each of the Lenders, the Administrative Agent and the
Grantors hereby accepts for itself and (to the extent permitted by law) in
respect of its Property, generally and unconditionally, the jurisdiction of the
aforesaid courts. Each of the Lenders, the Administrative Agent and the Grantors
hereby irrevocably waives any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any such
action or proceeding in such respective jurisdictions. This submission to
jurisdiction is non-exclusive and does not preclude the Administrative Agent or
any Lender from obtaining jurisdiction over such Grantor in any court otherwise
having jurisdiction.

        (c)   Each of the Lenders, the Administrative Agent and the Grantors
irrevocably consents to the service of process of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such Person at the address
specified on its signature page of this Agreement or the Term Loan Agreement, as
applicable, such service to become effective thirty (30) days after such
mailing. Nothing herein shall affect the right of the Administrative Agent or
any Lender or any holder of a Note or Grantor to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against such Grantor in any other jurisdiction.

        (d)   Each Grantor and each Lender hereby (i) irrevocably and
unconditionally waive, to the fullest extent permitted by law, trial by jury in
any legal action or proceeding relating to this Agreement or any other Loan
Document and for any counterclaim therein; (ii) irrevocably waive, to the
maximum extent not prohibited by law, any right it may have to claim or recover
in any such litigation any special, exemplary, punitive or consequential
damages, or damages other than, or in addition to, actual damages; (iii) certify
that no party hereto nor any representative or agent of counsel for any party
hereto has represented, expressly or otherwise, or implied that such party would
not, in the event of litigation, seek to enforce the foregoing waivers, and
(iv) acknowledge that it has been induced to enter into this Agreement, the Loan
Documents and the transactions contemplated hereby and thereby by, among other
things, the mutual waivers and certifications contained in this Section 9.12.

        Section 10.12    Acknowledgments.    Each Grantor hereby acknowledges
that:

        (a)   it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

        (b)   neither the Administrative Agent nor any other Secured Party has
any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

        (c)   no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Lenders.

        (d)   Each of the parties hereto specifically agrees that it has a duty
to read this Agreement and the Security Instruments and agrees that it is
charged with notice and knowledge of the terms

22

--------------------------------------------------------------------------------






of this Agreement and the Security Instruments; that it has in fact read this
Agreement and is fully informed and has full notice and knowledge of the terms,
conditions and effects of this Agreement; that it has been represented by
independent legal counsel of its choice throughout the negotiations preceding
its execution of this Agreement and the Security Instruments; and has received
the advice of its attorney in entering into this Agreement and the Security
Instruments; and that it recognizes that certain of the terms of this Agreement
and the Security Instruments result in one party assuming the liability inherent
in some aspects of the transaction and relieving the other party of its
responsibility for such liability. Each party hereto agrees and covenants that
it will not contest the validity or enforceability of any exculpatory provision
of this Agreement and the Security Instruments on the basis that the party had
no notice or knowledge of such provision or that the provision is not
"conspicuous."

        (e)   Each Grantor warrants and agrees that each of the waivers and
consents set forth in this Agreement are made voluntarily and unconditionally
after consultation with outside legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Grantor otherwise may have against the Borrower, any other
Grantor, the Secured Parties or any other Person or against any collateral. If,
notwithstanding the intent of the parties that the terms of this Agreement shall
control in any and all circumstances, any such waivers or consents are
determined to be unenforceable under applicable law, such waivers and consents
shall be effective to the maximum extent permitted by law.

        Section 10.13    Additional Grantors.    Each Subsidiary of the Borrower
that is required to become a party to this Agreement pursuant to Section 8.11 of
the Term Loan Agreement and is not a signatory hereto shall become a Grantor for
all purposes of this Agreement upon execution and delivery by such Subsidiary of
an Assumption Agreement in the form of Annex I hereto.

        Section 10.14    Set-Off.    Each Grantor agrees that, in addition to
(and without limitation of) any right of set-off, bankers' lien or counterclaim
a Secured Party may otherwise have, each Secured Party shall have the right and
be entitled (after consultation with the Administrative Agent), at its option,
to offset balances held by it or by any of its Affiliates for account of any
Grantor or any Subsidiary at any of its offices, in Dollars or in any other
currency (regardless of whether such balances are then due to such Person), in
which case it shall promptly notify the Borrower and the Administrative Agent
thereof, provided that such Secured Party's failure to give such notice shall
not affect the validity thereof.

        Section 10.15    Releases.    

        (a)    Release Upon Payment in Full.    The grant of a security interest
hereunder and all of rights, powers and remedies in connection herewith shall
remain in full force and effect until the Administrative Agent has
(i) retransferred and delivered all Collateral in its possession to the
Grantors, and (ii) executed a written release or termination statement and
reassigned to the Grantors without recourse or warranty any remaining Collateral
and all rights conveyed hereby. Upon the complete payment of the Obligations and
the compliance by the Grantors with all covenants and agreements hereof, the
Administrative Agent, at the written request and expense of the Borrower, will
promptly release, reassign and transfer the Collateral to the Grantors and
declare this Agreement to be of no further force or effect.

        (b)    Further Assurances.    If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Grantor in a transaction permitted
by the Term Loan Agreement, then the Administrative Agent, at the request and
sole expense of such Grantor, shall promptly execute and deliver to such Grantor
all releases or other documents reasonably necessary or desirable for the
release of the Liens created hereby on such Collateral and the capital stock of
such Grantor. At the request and sole expense of the Borrower, a Grantor shall
be released from its obligations hereunder in the event that all the capital
stock of such Grantor shall be sold, transferred or

23

--------------------------------------------------------------------------------






otherwise disposed of in a transaction permitted by the Term Loan Agreement;
provided that the Borrower shall have delivered to the Administrative Agent, at
least ten Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Grantor and the terms of the sale
or other disposition in reasonable detail, including the price thereof and any
expenses in connection therewith, together with a certification by the Borrower
stating that such transaction is in compliance with the Term Loan Agreement and
the other Loan Documents.

        (c)    Retention in Satisfaction.    Except as may be expressly
applicable pursuant to Section 9.620 of the Texas UCC, no action taken or
omission to act by the Administrative Agent or the other Secured Parties
hereunder, including, without limitation, any exercise of voting or consensual
rights or any other action taken or inaction, shall be deemed to constitute a
retention of the Collateral in satisfaction of the Obligations or otherwise to
be in full satisfaction of the Obligations, and the Obligations shall remain in
full force and effect, until the Administrative Agent and the other Secured
Parties shall have applied payments (including, without limitation, collections
from Collateral) towards the Obligations in the full amount then outstanding or
until such subsequent time as is provided in Section 10.15(a).

        Section 10.16    Reinstatement.    The obligations of each Grantor under
this Agreement (including, without limitation, with respect to the guarantee
contained in Article II and the provision of collateral herein) shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Grantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

        Section 10.17    Acceptance.    Each Grantor hereby expressly waives
notice of acceptance of this Agreement, acceptance on the part of the
Administrative Agent and the other Secured Parties being conclusively presumed
by their request for this Agreement and delivery of the same to the
Administrative Agent.

24

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee
and Collateral Agreement to be duly executed and delivered as of the date first
above written.

BORROWER:   PETROHAWK ENERGY CORPORATION
 
 
By:
 
        /s/  FLOYD C. WILSON      

--------------------------------------------------------------------------------

Floyd C. Wilson
President and Chief Executive Officer
GUARANTORS:
 
WYNN-CROSBY ENERGY, INC.       By: P-H Energy, L.L.C.
Its General Partner
 
 
 
By:
/s/  FLOYD C. WILSON      

--------------------------------------------------------------------------------

President and Chief Executive Officer
 
 
P-H ENERGY, LLC       By: /s/  FLOYD C. WILSON      

--------------------------------------------------------------------------------

President and Chief Executive Officer
 
 
WYNN-CROSBY 1994, LTD.       By: P-H Energy, L.L.C.
Its General Partner
 
 
 
By:
/s/  FLOYD C. WILSON      

--------------------------------------------------------------------------------

President and Chief Executive Officer
 
 
WYNN-CROSBY 1995, LTD.       By: P-H Energy, L.L.C.
Its General Partner
 
 
 
By:
/s/  FLOYD C. WILSON      

--------------------------------------------------------------------------------

President and Chief Executive Officer
 
 
WYNN-CROSBY 1996, LTD.       By: P-H Energy, L.L.C.
Its General Partner
 
 
 
By:
/s/  FLOYD C. WILSON      

--------------------------------------------------------------------------------

President and Chief Executive Officer
 
 
WYNN-CROSBY 1997, LTD.       By: P-H Energy, L.L.C.
Its General Partner
 
 
 
By:
/s/  FLOYD C. WILSON      

--------------------------------------------------------------------------------

President and Chief Executive Officer
 
 
WYNN-CROSBY 1998, LTD.       By: P-H Energy, L.L.C.
Its General Partner
 
 
 
By:
/s/  FLOYD C. WILSON      

--------------------------------------------------------------------------------

President and Chief Executive Officer          

--------------------------------------------------------------------------------




 
 
WYNN-CROSBY 1999, LTD.       By: P-H Energy, L.L.C.
Its General Partner
 
 
 
By:
/s/  FLOYD C. WILSON      

--------------------------------------------------------------------------------

President and Chief Executive Officer
 
 
WYNN-CROSBY 2000, LTD.       By: P-H Energy, L.L.C.
Its General Partner
 
 
 
By:
/s/  FLOYD C. WILSON      

--------------------------------------------------------------------------------

President and Chief Executive Officer
 
 
WYNN-CROSBY 2002, LTD.       By: P-H Energy, L.L.C.
Its General Partner
 
 
 
By:
/s/  FLOYD C. WILSON      

--------------------------------------------------------------------------------

President and Chief Executive Officer
 
 
BETA OPERATING COMPANY, L.L.C.       By: PETROHAWK ENERGY CORPORATION
Its Sole Member
 
 
 
By:
/s/  FLOYD C. WILSON      

--------------------------------------------------------------------------------

President and Chief Executive Officer
 
 
TCM, L.L.C.       By: BETA OPERATING COMPANY, L.L.C.
Its Sole Member
 
 
 
By:
PETROHAWK ENERGY CORPORATION
Its Sole Member       By: /s/  FLOYD C. WILSON      

--------------------------------------------------------------------------------

President and Chief Executive Officer
 
 
RED RIVER FIELD SERVICES, L.L.C.       By: BETA OPERATING COMPANY, L.L.C.
Its Sole Member
 
 
 
By:
PETROHAWK ENERGY CORPORATION
Its Sole Member
 
 
By:
/s/  FLOYD C. WILSON      

--------------------------------------------------------------------------------

Floyd C. Wilson
President and Chief Executive Officer
 
 
Acknowledged and Agreed to as
of the date hereof by:
ADMINISTRATIVE AGENT:
 
BNP PARIBAS
 
 
By:
/s/  BRIAN M. MALONE            

--------------------------------------------------------------------------------

    Title: Authorized Signatory      

--------------------------------------------------------------------------------


 
 
By:
/s/  GABE ELLISOR            

--------------------------------------------------------------------------------

    Title: Authorized Signatory      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



SIGNATURE PAGE
SECOND LIEN—GUARANTEE AND COLLATERAL AGREEMENT

--------------------------------------------------------------------------------






Schedule 1

NOTICE ADDRESSES OF GRANTORS


1.Wynn Crosby 1994, Ltd.
Texas limited partnership
Notice Address:
Attn: Floyd C. Wilson
1100 Louisiana, Suite 4400
Houston, Texas 77002
Telephone: (832) 204-2700
Facsimile: (832) 204-2800


2.Wynn-Crosby 1995, Ltd.
Texas limited partnership
Notice Address:
Attn: Floyd C. Wilson
1100 Louisiana, Suite 4400
Houston, Texas 77002
Telephone: (832) 204-2700
Facsimile: (832) 204-2800

3.Wynn-Crosby 1996, Ltd.
Texas limited partnership
Notice Address:
Attn: Floyd C. Wilson
1100 Louisiana, Suite 4400
Houston, Texas 77002
Telephone: (832) 204-2700
Facsimile: (832) 204-2800

4.Wynn-Crosby 1997, Ltd.
Texas limited partnership
Notice Address:
Attn: Floyd C. Wilson
1100 Louisiana, Suite 4400
Houston, Texas 77002
Telephone: (832) 204-2700
Facsimile: (832) 204-2800

5.Wynn-Crosby 1998, Ltd.
Texas limited partnership
Notice Address:
Attn: Floyd C. Wilson
1100 Louisiana, Suite 4400
Houston, Texas 77002
Telephone: (832) 204-2700
Facsimile: (832) 204-2800

6.Wynn-Crosby 1999, Ltd.
Texas limited partnership
Notice Address:
Attn: Floyd C. Wilson
1100 Louisiana, Suite 4400


Schedule 1 - 1

--------------------------------------------------------------------------------



Houston, Texas 77002
Telephone: (832) 204-2700
Facsimile: (832) 204-2800

7.Wynn-Crosby 2000, Ltd.
Texas limited partnership
Notice Address:
Attn: Floyd C. Wilson
1100 Louisiana, Suite 4400
Houston, Texas 77002
Telephone: (832) 204-2700
Facsimile: (832) 204-2800

8.Wynn-Crosby 2002, Ltd.
Texas limited partnership
Notice Address:
Attn: Floyd C. Wilson
1100 Louisiana, Suite 4400
Houston, Texas 77002
Telephone: (832) 204-2700
Facsimile: (832) 204-2800


9.Wynn-Crosby Energy, Inc.
Texas corporation
Notice Address:
Attn: Floyd C. Wilson
1100 Louisiana, Suite 4400
Houston, Texas 77002
Telephone: (832) 204-2700
Facsimile: (832) 204-2800

10.P-H Energy, LLC
Texas limited liability company
Notice Address:
Attn: Floyd C. Wilson
1100 Louisiana, Suite 4400
Houston, Texas 77002
Telephone: (832) 204-2700
Facsimile: (832) 204-2800

11.Beta Operating Company, L.L.C.
Oklahoma limited liability company
Notice Address:
Attn: Floyd C. Wilson
1100 Louisiana, Suite 4400
Houston, Texas 77002
Telephone: (832) 204-2700

Schedule 1 - 2

--------------------------------------------------------------------------------



12.TCM, L.L.C.
Oklahoma limited liability company
Notice Address:
Attn: Floyd C. Wilson
1100 Louisiana, Suite 4400
Houston, Texas 77002
Telephone: (832) 204-2700


13.Red River Field Services, L.L.C.
Oklahoma limited liability company
Notice Address:
Attn: Floyd C. Wilson
1100 Louisiana, Suite 4400
Houston, Texas 77002
Telephone: (832) 204-2700

Schedule 1 - 3

--------------------------------------------------------------------------------






Schedule 2

DESCRIPTION OF PLEDGED SECURITIES


        Pledged Securities:

Owner


--------------------------------------------------------------------------------

  Issuer

--------------------------------------------------------------------------------

  Class of Stock or
other Equity Interest

--------------------------------------------------------------------------------

  No. of
Shares

--------------------------------------------------------------------------------

  Certificated or
Uncertificated

--------------------------------------------------------------------------------

P-H Energy, LLC   Wynn-Crosby 1994, Ltd.   1% General Partnership Interest   N/A
  Uncertificated
Petrohawk Energy Corporation
 
Wynn-Crosby 1994, Ltd.
 
99% Limited Partnership Interest
 
N/A
 
Uncertificated
P-H Energy, LLC
 
Wynn-Crosby 1995, Ltd.
 
1% General Partnership Interest
 
N/A
 
Uncertificated
Petrohawk Energy Corporation
 
Wynn-Crosby 1995, Ltd.
 
99% Limited Partnership Interest
 
N/A
 
Uncertificated
P-H Energy, LLC
 
Wynn-Crosby 1996, Ltd.
 
1% General Partnership Interest
 
N/A
 
Uncertificated
Petrohawk Energy Corporation
 
Wynn-Crosby 1996, Ltd.
 
99% Limited Partnership Interest
 
N/A
 
Uncertificated
P-H Energy, LLC
 
Wynn-Crosby 1997, Ltd.
 
1% General Partnership Interest
 
N/A
 
Uncertificated
Petrohawk Energy Corporation
 
Wynn-Crosby 1997, Ltd.
 
99% Limited Partnership Interest
 
N/A
 
Uncertificated
P-H Energy, LLC
 
Wynn-Crosby 1998, Ltd.
 
1% General Partnership Interest
 
N/A
 
Uncertificated
Petrohawk Energy Corporation
 
Wynn-Crosby 1998, Ltd.
 
99% Limited Partnership Interest
 
N/A
 
Uncertificated
P-H Energy, LLC
 
Wynn-Crosby 1999, Ltd.
 
1% General Partnership Interest
 
N/A
 
Uncertificated
Petrohawk Energy Corporation
 
Wynn-Crosby 1999, Ltd.
 
99% Limited Partnership Interest
 
N/A
 
Uncertificated
P-H Energy, LLC
 
Wynn-Crosby 2000, Ltd.
 
1% General Partnership Interest
 
N/A
 
Uncertificated
Petrohawk Energy Corporation
 
Wynn-Crosby 2000, Ltd.
 
99% Limited Partnership Interest
 
N/A
 
Uncertificated
P-H Energy, LLC
 
Wynn-Crosby 2002, Ltd.
 
1% General Partnership Interest
 
N/A
 
Uncertificated
Petrohawk Energy Corporation
 
Wynn-Crosby 2002, Ltd.
 
99% Limited Partnership Interest
 
N/A
 
Uncertificated
Petrohawk Energy Corporation
 
P-H Energy, LLC
 
100% Membership Interest
 
N/A
 
Uncertificated
Petrohawk Energy Corporation
 
Wynn-Crosby Energy, Inc.
 
Common Stock
 
1,000
 
Certificated
Petrohawk Energy Corporation
 
Beta Operating Company, L.L.C.
 
100% Membership Interest
 
N/A
 
Uncertificated
Beta Operating Company, L.L.C.
 
Red River Field Services, L.L.C.
 
100% Membership Interest
 
N/A
 
Uncertificated
Beta Operating Company, L.L.C.
 
TCM, L.L.C.
 
100% Membership Interest
 
N/A
 
Uncertificated

Schedule 2 - 1

--------------------------------------------------------------------------------






Schedule 3

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS


Uniform Commercial Code Filings

[INFORMATION TO COME]

Delivery to Administrative Agent of Pledged Securities

1.Petrohawk Energy Corporation
Stock Certificate No. 3 for 1,000 shares of Common Stock
of Wynn-Crosby Energy, Inc.

Schedule 3 - 1

--------------------------------------------------------------------------------






Schedule 4

CORRECT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION,
ORGANIZATIONAL IDENTIFICATION NUMBER, TAXPAYOR IDENTIFICATION
NUMBER AND CHIEF EXECUTIVE OFFICE


1.   Wynn-Crosby 1994, Ltd.
a Texas limited partnership         Organizational Identification Number:  
00076385-10     Taxpayor Identification Number:   75-2575733     Chief Executive
Office:   1100 Louisiana, Suite 4400
Houston, Texas 77002
2.
 
Wynn-Crosby 1995, Ltd.
a Texas limited partnership
 
      Organizational Identification Number:   00085893-10     Taxpayor
Identification Number:   75-2627325     Chief Executive Office:   1100
Louisiana, Suite 4400
Houston, Texas 77002
3.
 
Wynn-Crosby 1996, Ltd.
a Texas limited partnership
 
      Organizational Identification Number:   00095234-10     Taxpayor
Identification Number:   75-2684881     Chief Executive Office:   1100
Louisiana, Suite 4400
Houston, Texas 77002
4.
 
Wynn-Crosby 1997, Ltd.
a Texas limited partnership
 
      Organizational Identification Number:   00097592-10     Taxpayor
Identification Number:   75-2702317     Chief Executive Office:   1100
Louisiana, Suite 4400
Houston, Texas 77002
5.
 
Wynn-Crosby 1998, Ltd.
a Texas limited Partnership
 
      Organizational Identification Number:   00111816-10     Taxpayor
Identification Number:   75-2779453     Chief Executive Office:   1100
Louisiana, Suite 4400
Houston, Texas 77002
6.
 
Wynn-Crosby 1999, Ltd.
a Texas limited partnership
 
      Organizational Identification Number:   0013341610     Taxpayor
Identification Number:   75-2871588     Chief Executive Office:   1100
Louisiana, Suite 4400
Houston, Texas 77002
7.
 
Wynn-Crosby 2000, Ltd.
a Texas limited partnership
 
      Organizational Identification Number:   0014728210     Taxpayor
Identification Number:   75-2925158     Chief Executive Office:   1100
Louisiana, Suite 4400
Houston, Texas 77002          


Schedule 4 - 1

--------------------------------------------------------------------------------




8.
 
Wynn-Crosby 2002, Ltd.
a Texas limited partnership
 
      Organizational Identification Number:   800131427     Taxpayor
Identification Number:   68-0525178     Chief Executive Office:   1100
Louisiana, Suite 4400
Houston, Texas 77002
9.
 
Wynn-Crosby Energy, Inc.
a Texas corporation
 
      Organizational Identification Number:   01262202-00     Taxpayor
Identification Number:   75-2472880     Chief Executive Office:   1100
Louisiana, Suite 4400
Houston, Texas 77002
10.
 
P-H Energy, LLC
a Texas limited liability company
 
      Organizational Identification Number:   800414887     Taxpayor
Identification Number:   None (disregarded entity)     Chief Executive Office:  
1100 Louisiana, Suite 4400
Houston, Texas 77002
11.
 
Beta Operating Company, L.L.C.
an Oklahoma limited liability company
 
      Organizational Identification Number:   3500593601     Taxpayer
Identification Number:   73-1535371     Chief Executive Office:   1100
Louisiana, Suite 4400
Houston, Texas 77002
12.
 
TCM, L.L.C.
an Oklahoma limited liability company
 
      Organizational Identification Number:   3500593600     Taxpayer
Identification Number:   73-1535373     Chief Executive Office:   1100
Louisiana, Suite 4400
Houston, Texas 77002
13.
 
Red River Field Services, L.L.C.
an Oklahoma limited liability company
 
      Organizational Identification Number:   3500620355     Taxpayer
Identification Number:   73-1560304     Chief Executive Office:   1100
Louisiana, Suite 4400
Houston, Texas 77002

Schedule 4 - 2

--------------------------------------------------------------------------------






Schedule 5

PRIOR NAMES AND PRIOR CHIEF EXECUTIVE OFFICE


1.   Wynn-Crosby 1994, Ltd.         Prior Names:   None     Prior Chief
Executive Office:   5500 West Plano Parkway, Suite 200
Plano, Texas 75093
2.
 
Wynn-Crosby 1995, Ltd.
 
      Prior Names:   None     Prior Chief Executive Office:   5500 West Plano
Parkway, Suite 200
Plano, Texas 75093
3.
 
Wynn-Crosby 1996, Ltd.
 
      Prior Names:   None     Prior Chief Executive Office:   5500 West Plano
Parkway, Suite 200
Plano, Texas 75093
4.
 
Wynn-Crosby 1997, Ltd.
 
      Prior Names:   None     Prior Chief Executive Office:   5500 West Plano
Parkway, Suite 200
Plano, Texas 75093
5.
 
Wynn-Crosby 1998, Ltd.
 
      Prior Names:   None     Prior Chief Executive Office:   5500 West Plano
Parkway, Suite 200
Plano, Texas 75093
6.
 
Wynn-Crosby 1999, Ltd.
 
      Prior Names:   None     Prior Chief Executive Office:   5500 West Plano
Parkway, Suite 200
Plano, Texas 75093
7.
 
Wynn-Crosby 2000, Ltd.
 
      Prior Names:   None     Prior Chief Executive Office:   5500 West Plano
Parkway, Suite 200
Plano, Texas 75093
8.
 
Wynn-Crosby 2002, Ltd.
 
      Prior Names:   None     Prior Chief Executive Office:   5500 West Plano
Parkway, Suite 200
Plano, Texas 75093
9.
 
Wynn-Crosby Energy, Inc.
 
      Prior Names:   None     Prior Chief Executive Office:   5500 West Plano
Parkway, Suite 200
Plano, Texas 75093
10.
 
P-H Energy, LLC
 
      Prior Names:   None     Prior Chief Executive Office:   None          


Schedule 5 - 1

--------------------------------------------------------------------------------




11.
 
Beta Operating Company, L.L.C.
 
      Prior Names:   Red River Energy, L.L.C.     Prior Chief Executive Office:
  6120 South Yale Avenue, Suite 813
Tulsa, Oklahoma 74136
12.
 
TCM, L.L.C.
 
      Prior Names:   None     Prior Chief Executive Office:   6120 South Yale
Avenue, Suite 813
Tulsa, Oklahoma 74136
13.
 
Red River Field Services, L.L.C.
 
      Prior Names:   None     Prior Chief Executive Office:   6120 South Yale
Avenue, Suite 813
Tulsa, Oklahoma 74136

Schedule 5 - 2

--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND CONSENT


        The undersigned hereby acknowledges receipt of a copy of the Guarantee
and Collateral Agreement dated as of November 23, 2004 (the "Agreement"), made
by the Grantors parties thereto for the benefit of BNP Paribas, as
Administrative Agent. The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

1.The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

2.The terms of Sections 6.01(c) and 6.03 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Sections 6.01(c) or 6.03 of the Agreement.


    [NAME OF ISSUER]
 
 
By:
       

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------


 
 
Address for Notices:


 
 
     

--------------------------------------------------------------------------------




 
 
     

--------------------------------------------------------------------------------




 
 
     

--------------------------------------------------------------------------------


 
 
Fax:
       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

* This consent is necessary only with respect to any Issuer which is not also a
Grantor. This consent may be modified or eliminated with respect to any Issuer
that is not controlled by a Grantor.

Acknowledgment and Consent

--------------------------------------------------------------------------------






Annex I

Assumption Agreement


        ASSUMPTION AGREEMENT, dated as of November    , 2004, made
by                        , a corporation duly formed and existing under the
laws of the state of [            ] (the "Additional Grantor"), in favor of BNP
Paribas, as administrative agent (in such capacity, the "Administrative Agent")
for the banks and other financial institutions (the "Lenders") parties to the
Term Loan Agreement referred to below. All capitalized terms not defined herein
shall have the meaning ascribed to them in such Term Loan Agreement.

W I T N E S S E T H:

        WHEREAS, Petrohawk Energy Corporation (the "Borrower"), the Lenders, the
Administrative Agent and the other Agents, have entered into a Term Loan
Agreement, dated as of November 23, 2004 (as amended, supplemented or otherwise
modified from time to time, the "Term Loan Agreement");

        WHEREAS, in connection with the Term Loan Agreement, the Borrower and
certain of its Subsidiaries have entered into the Guarantee and Collateral
Agreement, dated as of November 23, 2004 (as amended, supplemented or otherwise
modified from time to time, the "Guarantee and Collateral Agreement") in favor
of the Administrative Agent for the benefit of the Lenders and Affiliates of the
Lenders;

        WHEREAS, the Term Loan Agreement requires the Additional Grantor to
become a party to the Guarantee and Collateral Agreement; and

        WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

        NOW, THEREFORE, IT IS AGREED:

        1.    Guarantee and Collateral Agreement.    By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 9.15
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder and expressly grants to the Administrative
Agent, for the benefit of the Secured Parties (as defined in the Guarantee and
Collateral Agreement), a security interest in all Collateral owned by such
Additional Grantor to secure all of such Additional Grantor's obligations and
liabilities thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in Schedules 1 through 5 to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Article IV of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

        2.    Governing Law.    THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.

Annex I - 1

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement
to be duly executed and delivered as of the date first above written.

    [ADDITIONAL GRANTOR]
 
 
By:
       

--------------------------------------------------------------------------------

    Name:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

Annex I - 2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



SECOND LIEN TERM LOAN AGREEMENT GUARANTEE AND COLLATERAL AGREEMENT
TABLE OF CONTENTS
ARTICLE I Definitions
ARTICLE II Guarantee
ARTICLE III Grant of Security Interest
ARTICLE IV Acknowledgments, Waivers and Consents
ARTICLE V Representations and Warranties
ARTICLE VI Covenants
ARTICLE VII Remedial Provisions
ARTICLE VIII The Administrative Agent
ARTICLE IX Subordination of Indebtedness
ARTICLE X Miscellaneous
Schedule 1 NOTICE ADDRESSES OF GRANTORS
Schedule 2 DESCRIPTION OF PLEDGED SECURITIES
Schedule 3 FILINGS AND OTHER ACTIONS REQUIRED TO PERFECT SECURITY INTERESTS
Schedule 4 CORRECT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION,
ORGANIZATIONAL IDENTIFICATION NUMBER, TAXPAYOR IDENTIFICATION NUMBER AND CHIEF
EXECUTIVE OFFICE
Schedule 5 PRIOR NAMES AND PRIOR CHIEF EXECUTIVE OFFICE
ACKNOWLEDGMENT AND CONSENT
Annex I Assumption Agreement
